DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE filed on 9/10/2021 has been entered. The information disclosure statement filed on 
9/10/2021 has been entered. Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Havens et al. (Havens et al. – 2012/0153022; herein after referred to as “Havens”).
Regarding claim 1, Havens discloses an apparatus for reading barcodes and direct part marking (DPM) codes (par. 0003 – direct part marking), the apparatus comprising: 
a housing (Havens; figures 1a-1h, 3a-3b; barcode reader with housing);
a first imaging assembly housed within the housing, the first imaging assembly including a first image sensor, wherein the first imaging assembly (i) has a first field of view (FOV) with a 
a second imaging assembly housed within the housing, the second imaging assembly including a second image sensor, wherein the second imaging assembly (i) has a second FOV with a second FOV central axis and (ii) is configured to have a working range extending up to about 5 inches (Havens; figures 1a-1d, 3a-3b; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches); and 
an illumination assembly configured to provide an illumination light having a central illumination axis (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25), 
wherein at least two of the first FOV central axis, the second FOV central axis, and the central illumination axis pass through a plane within a first distance of no greater than about40 mm of each other, the plane being normal to the first FOV central axis and being a second distance between about 0 to about 5 inches from a nose of the housing (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can 
Regarding claim 2, Havens discloses the apparatus of claim 1, wherein each of the first FOV central axis, the second FOV central axis, and the central illumination axis pass through the plane within the first distance of no greater than about 40 mm of each other (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 3, Havens discloses the apparatus of claim 1, wherein: an intersection angle between the second FOV central axis and the central illumination axis at the normal plane is about 500 to about 70o (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in 
Regarding claim 4, Havens disclosesthe apparatus of claim 1, wherein the housing defines a head cavity and a base cavity (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 5, Havens discloses the apparatus of claim 4, wherein: the first image sensor and at least one of the second image sensor or the illumination assembly are disposed within the head cavity (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 6, Havens discloses the apparatus of claim 5, wherein: the second image sensor is disposed in the base cavity, and the illumination assembly is disposed in the head cavity (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as 
Regarding claim 7, Havens discloses the apparatus of claim 5, wherein: the second image sensor is disposed in the head cavity, and the illumination assembly is disposed in the base cavity (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 8, Havens discloses the apparatus of claim 1, wherein the second FOV central axis intersects the plane at about the same angle at which the central illumination axis intersects the plane (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the optical axes can be parallel, intersect or diverging from each other, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each 
Regarding claim 9, Havens discloses the apparatus of claim 1, wherein a second distance from the nose of the housing to the plane defines an optimal distance for reading DPM codes, and wherein the apparatus further comprises: one or more processors configured to: analyze a first set of image data captured by the first imaging assembly to detect a presence of a feature of a DPM code on an object; determine a third distance from the nose of the housing to the DPM code; and compare the second distance to the third distance (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the optical axes can be parallel, intersect or diverging from each other, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 10, Havens discloses the apparatus of claim 1, wherein the one or more processors are configured to: analyze a first set of image data captured by the first imaging assembly to determine a first position of a feature of the DPM code with respect to the first set of image data; analyze a second set of image data captured by the second imaging assembly to determine a second position of the feature of the DPM code with respect to the second set of image data; compare (i) a difference between the first position and the second position to an angular offset between the first FOV central axis and the second FOV central axis or (ii) a displacement of the first position from a central pixel of the first set of image data to a 
Regarding claim 11, Havens discloses the apparatus of claim 12, wherein: the apparatus further includes a feedback unit, and the one or more processors are further configured to: determine that the third distance to the DPM code is not within a threshold distance of the second distance, and cause the feedback unit to provide an indication of a direction to move at least one of the apparatus or the object to reduce a difference between the second distance and the third distance (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the optical axes can be parallel, intersect or diverging from each other, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 13, Havens discloses the apparatus of claim 1, wherein the second imaging assembly has a higher pixel density than the first imaging assembly (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the optical axes can be parallel, intersect or diverging from each other, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 14, Havens discloses the apparatus of claim 1, wherein the second FOV of the second imaging assembly is narrower than the first FOV of the first imaging sensor (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the optical axes can be parallel, intersect or diverging from each other, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the image assemblies and varies from about 3-10 inches, LEDs 16, aiming LEDs 18, illumination optics 25; the optical axis passes through the plane perpendicular to the central axis of the center image assembly and in some cases meet each other at one focus point so that separation between the axes can be 40 mm at some point along the field of views). 
Regarding claim 15, Havens discloses the apparatus of claim 1, wherein the apparatus further comprises: one or more processors configured to: analyze the second set of image data decode a DPM code on an object; determine an identifier of the object encoded by the DPM code; and transmit the identifier to a remote server to update a database of parts associated with the object (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Havens et al. (Havens et al. – 2012/0153022; herein after referred to as “Havens”) in view of Lei (Lei – 2008/0105749)
Regarding claim 12, see the discussions regarding claim 13 (Havens; figures 1a-1o, 3a-3d; par. 0104; barcode reader with housing; image assemblies 10a, 10b 10c each with different central axis, the optical axes can be parallel, intersect or diverging from each other, the focus distances of the image assemblies as shown in the figures can vary depending on the angle of the 
The claim differs in calling for the apparatus of claim 13, wherein: the feedback unit includes one or more of (i) a speaker, (ii) one or more light emitting diodes, and (iii) a vibrator, and the one or more processors are configured to provide one or more of (i) an audio indication, (ii) a visual indication of the direction to move at least one of the apparatus or the object, and (iii) a haptic indication. 
	However, this claimed limitation is not new. Reference to Lei is cited as an evidence showing the conventionality of a direct part marking barcode reading system and employing one or more input/output devices such as: a speaker, vibrator, visual indication, audio indication, haptic indication (Lei; figure 1; par. 0012, 0015, 0016, 0022, 0028, 0032, 0120  – direct part marking, barcode reader, audio, video, visual, haptic mechanism, vibrator, etc.)
	In light of Lei’s teachings, it would have been obvious to implement the input/output interfaces in the system as taught by Havens. The modification merely the design considerations which are aimed to provide user with one or more type of indications which are well within the skill levels and expectations of an ordinary skilled artisan.

					Remarks
	Claims 1-15 as filed on 5/25/2021 are identical to the claims filed on 12/23/2018 of the parent application, 16/208,153, which were rejected in view of Havens (2012/0153022) Lei (Lei – 2008/0105749).  Accordingly, the rejection established in the parent application is herein reinstated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THIEN M LE/Primary Examiner, Art Unit 2887